DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 22-26 are directed to a method.
Claims 27-35 are directed to an apparatus.
Therefore, claims 22-35 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. 
Claims 22/27		A method/apparatus for steering a vehicle along a path in a driveway and around obstacles between a starting position and a target position, comprising the steps of: 
determining dimensions, steering, and driving capabilities of the vehicle, and 
based on the determined dimensions, steering, and driving capabilities, 
carrying out a path planner step to evaluate a least costly path between the starting position and the target position based on a predetermined cost function, this path avoiding any collisions with static obstacles, so as to obtain a first trajectory for the vehicle, and 
applying a path improver function smoothening the first trajectory by performing a numerical optimization to obtain a second trajectory from the start position to the target position of the vehicle, while fulfilling equations of motion of the vehicle as well as vehicle-related constraints, driveway-related constraints, and dynamical constraints, the latter taken from the group encompassing intervals of acceleration, intervals of deceleration, predetermined speed interval, and steering rate of the vehicle, 
wherein the numerical optimization 
is performed by computing distances between potential trajectories and the first trajectory, and derivatives of said distances, said potential trajectories being several dynamically feasible, collision-free trajectories, and 
uses one of a first-order numerical method and a second-order numerical method for continuous optimization, together with said derivatives, so as to obtain the second trajectory as one of said potential trajectories that comes closest to the least costly path.
The examiner submits that the foregoing bolded limitations constitute a “mental process” and “mathematical concepts” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining dimensions…”, “carrying out a path planner”, “applying a path improver function” and “numerical optimization” in the context of this claim encompasses a person looking at data collected to plan a path and solving mathematical concepts (numerical optimization) to smooth the path. Accordingly, the claims recite at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
Claims 22/27		A method/apparatus for steering a vehicle along a path in a driveway and around obstacles between a starting position and a target position, wherein the apparatus is configured to: 
determining dimensions, steering, and driving capabilities of the vehicle, and 
based on the determined dimensions, steering, and driving capabilities, 
carrying out a path planner step to evaluate a least costly path between the starting position and the target position based on a predetermined cost function, this path avoiding any collisions with static obstacles, so as to obtain a first trajectory for the vehicle, and 
applying a path improver function smoothening the first trajectory by performing a numerical optimization to obtain a second trajectory from the start position to the target position of the vehicle, while fulfilling equations of motion of the vehicle as well as vehicle-related constraints, driveway-related constraints, and dynamical constraints, the latter taken from the group encompassing intervals of acceleration, intervals of deceleration, predetermined speed interval, and steering rate of the vehicle, 
wherein the numerical optimization 
is performed by computing distances between potential trajectories and the first trajectory, and derivatives of said distances, said potential trajectories being several dynamically feasible, collision-free trajectories, and 
uses one of a first-order numerical method and a second-order numerical method for continuous optimization, together with said derivatives, so as to obtain the second trajectory as one of said potential trajectories that comes closest to the least costly path.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “apparatus is configured to” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (controller) to perform the process. In particular, the predicting step, which is a form of insignificant extra-solution activity. Lastly, the “apparatus” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The apparatus is recited at a high level of generality and merely automates the evaluating step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claims 22 and 27 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the determining, evaluating, smoothening, computing … amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitation of determining, evaluating, smoothening, computing, the examiner submits that these limitation is insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “computing distance via numerical optimization” are well-understood, routine, and conventional activities because using numerical optimization to smoothen a trajectory is well known. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
Dependent claims 23-26 and 28-35 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 23-26 and 28-35 are not patent eligible under the same rationale as provided for in the rejection of claims 22 and 27.
Therefore, claims 22-35 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-32 and 34-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (US 2021/0163068 A1).
As to claims 22 and 27, Zhu discloses an apparatus for steering a vehicle along a path in a driveway and around obstacles between a starting position and a target position (Fig. 4), wherein the apparatus is configured to: determine dimensions (para. 0148, Table II, vehicle parameters), steering, and driving capabilities of the vehicle (para. 0148, Table II, vehicle parameters), and based on the determined dimensions, steering, and driving capabilities, carry out a path planner step to evaluate a least costly path (Fig. 4, para. 0160, reference path) between the starting position and the target position based on a predetermined cost function (para. 0025, 0041), this path avoiding any collisions with static obstacles, so as to obtain a first trajectory for the vehicle, and apply a path improver function smoothening (para. 0091, 0160) the first trajectory by performing a numerical optimization (para. 0005, 0093-0096) to obtain a second trajectory from the start position to the target position of the vehicle, while fulfilling the equations of motion of the vehicle as well as vehicle-related constraints, driveway-related constraints, and dynamical constraints (para. 0023, 0091, 0136-0139) , the latter taken from the group encompassing intervals of acceleration (para. 0139-0140), intervals of deceleration, predetermined speed interval, and steering rate of the vehicle, wherein, in operation of the apparatus, the numerical optimization (para. 0005, 0093-0096) is performed by computing distances (para. 0146, 0175, 0177, 0185, error) between potential trajectories and the first trajectory, and derivatives of said distances, said potential trajectories being several dynamically feasible, collision-free trajectories, and uses one of a first-order numerical method and a second-order numerical method (para. 0100-0102) for continuous optimization, together with said derivatives, so as to obtain the second trajectory as one of said potential trajectories that comes closest to the least costly path.
As to claim 23, Zhu further discloses comprising a prediction step, providing updated information about dynamic obstacles (para. 0189-0190) on the driveway and relevant to a movement of the vehicle between the starting position and the target position, and delivering the updated information as additional input to the path planner step and/or the path improver function for obtaining the second trajectory as a trajectory avoiding any collisions with the dynamic obstacles when moving the vehicle from the starting position and the target position (para. 0189-0193).
As to claims 24 and 29, Zhu further discloses comprising performing a continuous sensor-gathering step, providing updated information about static and/or dynamic obstacles on the driveway (para. 0189-0190), and delivering said updated information as additional input to the path planner step and/or the path improver function for obtaining the second trajectory as a trajectory avoiding any collisions with the static and/or dynamic obstacles when moving the vehicle from the starting position and the target position (para. 0189-0193).
As to claim 25, Zhu further discloses wherein the method further comprises delaying the movement of the vehicle or dilatating or accelerating the movement of the vehicle over the entire path evaluated or portions of the evaluated path (para. 0189).
As to claim 26, Zhu further discloses wherein the method is implemented by a nonlinear programming solver (para. 0100, 0169).
As to claim 29, Zhu further discloses comprising a distance computation unit configured to determine distances between the vehicle and obstacles and sensitivities of the distances between the vehicle and obstacles (para. 0134, 0146-0147, 0158), a path planning unit configured to carry out said path planner step, and a path improving unit configured to apply the path improver function, wherein the path improving unit is further configured to plan lateral and longitudinal movement (para. 0175, 0160-0162) of the vehicle in a joint optimization problem or by means of separate optimization problems (para. 0105, 0120, 0165, piecewise).
As to claim 30, Zhu further discloses comprising a collision resolution module, which is designed to adapt a calculated movement of the vehicle in reaction to dynamic obstacles that are not behaving as originally predicted by the prediction generator, and provide an amended movement for a vehicle between a starting position and a target position (para. 0189-0190).
As to claim 31, Zhu further discloses the collision resolution module is further designed provide said amended movement for the vehicle, wherein the amended movement is taken from a group comprising a shifted start of the movement of the vehicle over the path, a slower movement or a faster movement of the vehicle than originally calculated for one of the entire path, a remaining portion of the path, a predetermined time period, and a time period that is determined by the collision resolution module, in operation (para. 0189-0190).
As to claim 32, Zhu further discloses wherein the apparatus is further configured to adapt calculated solutions and accordingly provide amended movements to several connected vehicles (para. 0187, 0190, 0192).
As to claim 34, Zhu further discloses wherein the apparatus is further configured to apply the path improver function so as for the latter to compute said second trajectory by adjusting a movement speed (para. 0189-0190, slow to stop) and/or an average movement speed in predetermined areas of the least costly path, taking into account trajectory computations of any of several vehicles and dynamic obstacles (para. 0189-0190) having a movement portion on or crossing the least costly path evaluated to identify bottlenecks and/or possible collision events (para. 0189-0190) between the vehicle and further vehicles and/or obstacles on the least costly path.
As to claim 35, Zhu further discloses a non-transitory, computer-readable data storage medium (para. 0203) storing a computer program having program codes, which, when executed on a computer, is adapted to perform a method according to claim 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Lee (US 2014/0368636 A1).
As to claim 33, Zhu further discloses wherein the connected vehicles comprise apparatus-driven vehicles, and the apparatus further comprises a drive command transmitter and is configured to deliver driving signals to any of the apparatus-driven, connected vehicle having a corresponding receiver and a corresponding connected car control unit to control a driving path of said any of the apparatus-driven, connected vehicle from a start position to a target position (para. 0087-0088). Zhu does not explicitly disclose deliver driving commands to any of the user-driven connected vehicles, so as for said commands to be displayed and thereby guide users of the user-driven connected vehicles on the driving path from a start position to a target position. However, Lee teaches disclose deliver driving commands to any of the user-driven connected vehicles, so as for said commands to be displayed and thereby guide users of the user-driven connected vehicles on the driving path from a start position to a target position (para. 0032, 0039). Therefore, given the teaching of Lee, it would have been obvious to a person with ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus of Zhu by incorporating the feature of displaying guidance to user, to help the user to park the vehicle safely.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Zhang et al. (CN 104464367 A).
As to claim 36, Zhu does not explicitly disclose a parking facility system. However, Zhang teaches a parking facility system (Abstract) for a parking facility, comprising an apparatus according to claim 27, a plurality of perception sensors (para. 0009) configured to monitor the driveway and to deliver entry values for a distance computation unit of said apparatus, and a drive command transmitter (Fig. 1), wherein, the apparatus is configured to deliver driving signals to a vehicle presented at an entry point of the parking facility system and having a receiver and a connected car control unit to control the driving path of said vehicle from a start position to a target position (Fig. 2, para. 0035-0037). Therefore, given the teaching of Zhang, it would have been obvious to a person with ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus of Zhu by incorporating the feature of parking facility system sending driving signals to the vehicle, to guide the vehicle to the parking space safely.
Allowable Subject Matter
Claims 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661